Exhibit 10.65

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

NON-ASSERTION AGREEMENT

 

This Agreement made and entered into this 21st day of December, 2016
(hereinafter referred to as the “Effective Date”), by and between:

 

MITSUBISHI CHEMICAL CORPORATION, a corporation organized and existing under the
laws of Japan and having its principal office at 1-1, Marunouchi 1-chome,
Chiyoda-ku, Tokyo 100-8251, Japan (hereinafter referred to as “MCC”); and

 

BIOAMBER INC., a corporation organized and existing under the laws of the State
of Delaware and having its corporate office at 1250 Rene-Levesque West, Suite
4310, Montreal, Quebec, Canada, H3B 4W8 (hereinafter referred to as “BA”);

 

WITNESSETH:

 

WHEREAS, MCC owns patents and patent applications relating to, bio-based
succinic acid, polyester polyol and polyurethane;

 

WHEREAS, BA wishes to obtain certain rights under said MCC’s patents and patent
applications;

 

WHEREAS, MCC is willing to grant such rights under the terms and conditions as
set forth herein below; and

 

NOW THEREFORE, in consideration of the mutual covenants and conditions assumed
by the parties hereto, it is agreed as follows:

 

Article 1:  Definitions

 

As used herein, the following terms have the meanings respectively assigned to
them herein below:

 

1.1

“BA Affiliates” means any and all entities controlled by BA during the term of
this Agreement, where “controlled” by BA shall mean the power to conduct the
affairs of another entity by reason of the ownership of the majority of the
voting stock or partnership interest; provided that BioAmber Sarnia Inc. shall
be considered as a BA Affiliate unless the total amount of the equity ownership
interest owned in BioAmber Sarnia Inc. by BA and Mitsui Co., Ltd. is fifty
percent (50%) or less.

 

1.2

“BA Related Entities” means any and all entities in which BA, directly or
indirectly, owns an

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

equity ownership interest of at least thirty percent (30%) but not more than
fifty percent (50%).

 

1.3

“BA Plants” means the following plants: (a) a BSA manufacturing plant with a
designed annual capacity of thirty thousand metric tons of BSA which is owned by
BioAmber Sarnia Inc. and located in Sarnia, Canada (“Sarnia Plant”) and (b) one
or more BSA manufacturing plants other than the Sarnia Plant with the total
designed annual capacity of up to seventy thousand metric tons of BSA which will
be owned by BA, BA Affiliates or Licensed BA Related Entities.

 

1.4

“BSA” means crystalline succinic acid manufactured by a fermentation process
using a bio-based feedstock.

 

1.5

“Calendar Year” means each successive twelve (12)-month period beginning on the
first day of January during the term of this Agreement, provided that the first
Calendar Year shall be the period shorter than twelve (12) months which begins
on the Effective Date and ends on the last day of December, and the last
Calendar Year shall be the period shorter than twelve (12) months which ends on
the expiration or termination of this Agreement.

 

1.6

“Change of Control in BA” shall mean (a) any consolidation or merger of BA with
or into any other corporation or other entity or person, or any other corporate
reorganization; or (b) any transaction or series of related transactions to
which BA is a party in which in excess of 50% of BA’s voting power is
transferred; or (c) a sale, lease, exclusive license or other disposition of all
or substantially all of the assets or business of BA.

 

1.7

“Customer” means a third party customer who purchases BSA, directly from BA, or
through BA’s agents, distributors and/or customers, from BA.

 

1.8

“MCC Patents” means patents and patent applications owned or controlled by MCC
as of the Effective Date and listed in EXHIBIT A, as well as all existing and
future priority documents, national stage applications, continuations,
continuations-in-part, divisions, reissues, reexaminations, renewals and
extensions thereof.

 

1.9

“BSA Patents” means patents and patent applications owned or controlled by MCC
as of the Effective Date comprising one or more claims related to BSA and/or
method for production of BSA, as well as all existing and future priority
documents, national stage applications, continuations, continuations-in-part,
divisions, reissues, reexaminations, renewals and extensions thereof.

 

2

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.10

“PU/PO” means (i) polyester polyols, having a number average molecular weight of
between 950 and 3050 by calculating the hydroxyl number in accordance with JIS
K1557-1 (2007), which will be produced by the reaction of aliphatic diols and
one or more organic dicarboxylic acid and the manufacture, use and/or sale of
which would infringe any of the MCC Patents, and (ii) polyurethanes produced by
the reaction only of such polyester polyols and isocyanate and the manufacture,
use and/or sale of which would infringe any of the MCC Patents.

 

Where:

 

“aliphatic diols” consists only of monoethylene glycols, diethylene glycols,
trimethylolpropane, polyethylene glycol, 1,3-propanediol, 1,4-butanediol, and/or
1.6-hexandiol and shall not contain diols other than such aliphatic diols; and

 

“one or more organic dicarboxylic acid” shall consist of at least thirty percent
of bio-based succinic acid.

 

It is understood that polyols used in the above mentioned polyurethanes shall be
limited to those specified in (i) of this Article 1.10 and the other polyols
(including but not limited to polyether polyols, polycarbonate polyols) shall
not be used for the manufacture of the above mentioned polyurethane.

 

In addition to the polyester polyols and polyurethanes comprised within the
abovementioned definition, PU/PO also means and includes any polyester polyols
and any polyurethanes having been commercialized in any part of the world as of
July 13, 2015, as reasonably demonstrated by BA, the manufacture, use and/or
sale of which would infringe any of the MCC Patents.

 

1.11

“Territory” means all countries in European Union and North America.

 

Article 2:  Grant of RIGHTS

 

2.1

Subject to the terms and conditions of this Agreement, MCC agrees not to assert
its rights under the BSA Patents against:

 

 

(i)

BA in respect of (a) the manufacture or toll manufacture by BA of BSA (thus
manufactured or toll manufactured BSA shall be hereinafter referred to as “BA’s
BSA”), (b) the manufacture or toll manufacture by BA of salt, ester or anhydride
of BA’s BSA, and (c) the offer for sale, and/or sale by BA of BA’s BSA and salt,
ester or anhydride of BA’s BSA, and

 

3

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

(ii)

any third party in respect of (a) the use by such third party of BA’s BSA and
salt, ester or anhydride of BA’s BSA, and (b) the offer for resale and/or resale
by such third party of BA’s BSA and salt, ester or anhydride of BA’s BSA

 

(collectively, the “BSA Non-Assertion Covenant”).  

 

For clarity, the BSA Non-Assertion Covenant will not extend to any derivative
products made with BSA.

 

2.2

Subject to the terms and conditions of this Agreement, including Article 2.3,
MCC agrees not to assert its rights under the MCC Patents against:

 

 

(i)

BA and any third party in respect of the offer for sale, sale by BA of and/or
resale by such third party of BA’s BSA for use in the manufacture of PU/PO in
the Territory,

 

 

(ii)

a Customer in respect of the manufacture by such Customer of PU/PO using BA’s
BSA in the Territory and of the use, offer for sale and sale of thus
manufactured PU/PO in the Territory, and

 

 

(iii)

a third party who purchases such PU/PO in respect of the use, offer for resale
and resale by such third party of such PU/PO in the Territory

 

(collectively, the “PU/PO Non-Assertion Covenant”).  

 

For clarity, the PU/PO Non-Assertion Covenant will not extend to any derivative
products made with PU/PO.  

 

2.3

If BA wishes that PU/PO Non-Assertion Covenant applies to a transaction in which
BA elect to make sale of BSA to such Customer for use by such Customer in the
manufacture of PU/PO, BA shall inform MCC in writing of such transaction,
including the name, location of the legal entity of the Customer and the
specific products, and the PU/PO Non-Assertion Covenant shall only apply to any
such informed transaction (a “Qualified Transaction”).  All Qualified
Transactions shall be indicated in BA’s internal records available for review by
MCC pursuant to Article 4.    

 

2.4

It is understood that MCC has granted to PTT MCC Biochem Company Limited, fifty
percent (50%) of the voting stocks of which are owned by MCC, an exclusive
license under some of the MCC Patents to manufacture, use and sell polybutylene
succinate (“PBS”) and polybutylene succinate adipate (“PBSA”) in the world.  BA
hereby acknowledges that, except as expressly stipulated in Article 2.2 above,
the BSA Non-Assertion Covenant shall not include the right and license for any
Customer to manufacture, use and sell any products made

4

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

using BSA and covered by any of the MCC Patents nor any specific rights related
to PBS or PBSA.  In addition, BA hereby undertakes that during the term of this
Agreement, BA shall not sell BSA directly to any manufacturer of PBS or PBSA, as
the case may be, other than PTT MCC Biochem Company Limited, located in a
country where any of the claims related to PBS or PBSA, as the case may be,
comprised within the MCC Patents are then granted and in force, for the
production of PBS or PBSA by such manufacturer. BA, by itself or through its
agents and/or distributors, shall reasonably make the Customers aware that the
non-assertion granted by MCC under this Agreement shall not include the right
and license for any Customer to manufacture, use and sell any products other
than PU/PO made using BSA and covered by any of the MCC Patents nor any specific
rights related to PBS or PBSA.  

 

2.5

The rights of BA under Article 2.1 above shall extend to BA Affiliates, subject
to Article 3.3.  BA shall pay and account to MCC for royalties hereunder with
respect to the exercise by any of BA Affiliates of the rights granted to it
hereunder.  BA Affiliates shall be bound by the terms and conditions of this
Agreement as if it were named herein in the place of BA. BA represents to MCC
that it has the power to bind each such BA Affiliate to the terms and conditions
of this Agreement and agrees to take whatever action is necessary to legally
bind such BA Affiliates.  The rights granted to BA Affiliates shall terminate on
the date when such BA Affiliates ceases to be BA Affiliates.

In addition, the rights of BA under Article 2.1 shall also extend to any BA
Related Entity, if the majority equity owner of any such BA Related Entity
becomes a party to this Agreement and agrees to be responsible for the
observance and proper performance by such BA Related Entity of the terms and
conditions of this Agreement and represents to MCC that it has the power to bind
each such BA Related Entity to the terms and conditions of this Agreement and
agrees to take whatever action is necessary to legally bind such BA Related
Entity. BA Related Entity to which the rights of BA under Article 2.1 extend
pursuant to this Article 2.5 shall be referred to “Licensed BA Related Entity”.
BA shall pay and account to MCC for royalties hereunder with respect to the
exercise by any of Licensed BA Related Entities being bound by the terms and
conditions of this Agreement of the rights granted to it hereunder.  Any breach
of the terms and conditions of this Agreement by a Licensed BA Related Entity
shall be considered as a breach of this Agreement by BA, and in such event, BA
and the majority equity owner of such Licensed BA Related Entity which is in
breach of the terms and conditions of this Agreement shall cause such BA Related
Entity to cease to practice the BSA Patents.

 

5

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

2.6

The rights of BA under Article 2.2 above shall extend to BA Affiliates, subject
to Articles 2.3 and 3.4.  BA shall pay and account to MCC for royalties
hereunder with respect to the exercise by any of BA Affiliates of the rights
granted to it hereunder.  BA Affiliates shall be bound by the terms and
conditions of this Agreement as if it were named herein in the place of BA.  BA
represents to MCC that it has the power to bind each such BA Affiliate to the
terms and conditions of this Agreement and agrees to take whatever action is
necessary to legally bind such BA Affiliates.  The rights granted to BA
Affiliates shall terminate on the date when such BA Affiliates ceases to be BA
Affiliates.

 

2.7

To the extent that any of the MCC Patents are not owned by MCC or if any third
party has the right to enforce any of the MCC Patents or the BSA Patents, or if
MCC grants to one or more third parties the right to enforce any of the MCC
Patents or the BSA Patents, then MCC agrees to cause such third party to also
abide by the terms and conditions of the non-assertion covenants set out herein.

 

Article 3:  Consideration and Payment

 

3.1

In consideration of the BSA Non-Assertion Covenant by MCC under Article 2.1
above, BA shall make the following payments in the manner specified herein
below:

 

 

(a)

No later than December 31st, 2016, a down payment fee of Five Hundred Thousand
United States Dollars (US$500,000.);

 

 

(b)

No later than March 31st, 2017, a second down payment fee of Five Hundred
Thousand United States Dollars (US$500,000);

 

 

(c)

Within thirty (30) days after the end of each Calendar Year, a running royalty
equal to [***] on BA’s BSA or salt, ester or anhydride of BA’s BSA manufactured,
have manufactured and sold by BA, by BA Affiliates or by Licensed BA Related
Entities during the Calendar Year in question to Customers, or a minimum annual
royalty of [***], whichever is greater, provided that no such minimum annual
royalty shall be due and payable for the Calendar Year ending on December 31,
2016.

 

If and when the total aggregated royalty paid by BA, BA Affiliates and Licensed
BA Related Entities pursuant to this paragraph (c) of this Section 3.1 reaches
[***], BA, BA Affiliates and Licensed BA Related Entities will be required to
pay no further royalty under this Section 3.1, and the BSA Non-Assertion
Covenant will continue to apply as provided in this Agreement during the
remaining term of this Agreement and will be considered as being fully-paid,
subject to Section 3.3.

 

6

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3.2

In consideration of the PU/PO Non-Assertion Covenant by MCC under Articles 2.2
and 2.3 above, BA shall make the following payments to MCC in the manner
specified herein below:

 

 

(a)

Within thirty (30) days after the Effective Date, a down payment fee of One
Hundred Thousand United Sates Dollars (US$100,000.); and

 

 

(b)

Within thirty (30) days after the end of each Calendar Year during the term of
this Agreement, solely with respect to Qualified Transactions, a running royalty
equal to [***] on BSA sold by BA or by BA Affiliates during the Calendar Year in
question, or a minimum annual royalty of [***], whichever is greater, provided
that no such minimum annual royalty shall be due and payable for the Calendar
Year ending on December 31, 2016.

 

3.3

The down payments specified in Article 3.1(a) and Article 3.1(b) above shall be
paid for one hundred thousand metric tons per year (100,000MT/y) of BSA
manufactured at BA Plants.  If BA’s total manufacturing capacity of BSA
(including those of BA Affiliates and Licensed BA Related Entities) exceeds one
hundred thousand metric tons per year of BSA in any manner, BA shall pay MCC for
such incremental capacity (or any subsequent incremental capacity) a further
one-time down payment equal to [***] per annual incremental ton of BSA, within
ninety (90) days following the beginning of the commercial operation of any such
incremental capacity.

 

3.4

The PU/PO Non-Assertion Covenant by MCC under Articles 2.2 and 2.3 above shall
be considered fully paid up once the aggregate payments to MCC pursuant to
Article 3.2 above reaches [***], as long as annual quantities of BSA sold to the
Customers with whom BA makes the Qualified Transactions are equal to or less
than thirty thousand metric tons per year of BSA.  If the annual quantities of
BSA sold to the Customers with whom BA makes the Qualified Transactions exceeds
thirty thousand metric tons per year of BSA, both Parties shall discuss and
determine a paid-up license fee up to which the running royalty under Article
3.2 (b) shall be paid by BA for such incremental increase in capacity (or for
any subsequent incremental increase in capacity) before sale of such incremental
amount of BSA by BA and such BA Affiliates.

 

3.5

Fees paid to MCC pursuant to Sections 3.1 and 3.2 above shall not be
returned.  This Section 3.5 shall in no event prevent BA from claiming damages
in material breach by MCC of this Agreement.

 

3.6

All payments to MCC to be made pursuant to this Agreement shall be made by
telegraphic transfer in United States Dollars to MCC’s bank account number
0175014 at the Bank of Tokyo-Mitsubishi UFJ Ltd., Head Office, Tokyo, Japan, or
to such other MCC account of bank as may be designated by MCC by at least thirty
(30) days prior written notice.

 

7

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3.7

If BA fails to make any payment hereunder when due for reasons whatsoever, the
amount of the payment which is delayed shall, without notice, be subject to
payment of interest at the rate of the prime interest rate charged by banks in
Tokyo plus ten percent (10%) compounded quarterly for so long as such payment
remains unpaid.  The payment of such interest by BA shall be in addition to any
other remedies which are available to MCC.

 

3.8

Any and all taxes (including, without limitation, incomes taxes and value added
taxes), duties, foreign exchange commissions or any other costs and expenses to
be imposed or levied upon any payments hereunder shall be borne and payable by
BA without deduction from the amount payable by BA hereunder.  For clarity, any
taxes imposed on MCC as a result of the revenues earned resulting from receipt
by MCC of the payment of the amounts set forth in this Article 3, including but
without limitation any income taxes, shall be excluded from any and all taxes to
be borne by BA pursuant to the first provision of this Article 3.8. Therefore,
if any amount to be paid by BA to MCC hereunder is subject to governmental
income tax in Canada which BA is required to pay or withhold, BA may deduct such
tax from said amount to be paid to MCC hereunder in accordance with the
convention between Canada and Japan for the avoidance of double taxation for
income tax.  In the event that BA pays or withholds such tax, BA shall furnish
to MCC true copies of the official tax receipts which are applicable to such
payments or withholdings and which designate MCC as a tax payer.

 

3.9

At the reasonable request of BA, MCC will provide direct invoicing to any
Licensed BA Related Entity and BA Affiliate with respect to the royalties
applicable to each Licensed BA Related Entity and BA Affiliate, and agrees that
royalties and royalty reports due under this Agreement with respect to BSA used
and/or sold by the Licensed BA Related Entities and BA Affiliates can be
reported and paid directly to MCC by such Licensed BA Related Entities and BA
Affiliates.  It is clearly understood and agreed that, in the event the Licensed
BA Related Entities and BA Affiliates fails to make proper and timely royalty
payments and reports, such royalty payments and reports shall be made by BA.

 

 

ARTICLE 4:  REPORTS AND RECORDS

 

4.1

Within thirty (30) days after the end of each Calendar Year during the term of
this Agreement, BA shall report to MCC in writing whether or not any running
royalties has accrued to MCC under Articles 3.1 and 3.2 above during each such
Calendar Year.  Such report shall include a statement showing a computation in
reasonable detail, sufficient to enable MCC to confirm the amount of the running
royalties so accruing or shall state that no payment is due.

 

4.2

BA shall keep true records and books of account containing an accurate record of
all data necessary to identify BSA subject to the payment of a fee to MCC under
this Agreement and for the determination of the amounts payable to MCC under
this Agreement.  BA shall permit MCC to have such records and books of account
examined at all reasonable times during

8

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

regular business hours by a certified public accountant selected by MCC and
acceptable to BA for the purpose of determining the accuracy of any of the
statements to be rendered by BA pursuant to Article 4.1, provided that the
examination with respect to any statement is made within five (5) years after
the rendering of such statement.  Reports made to MCC in connection with such
examination shall be limited to such information as is necessary to determine
the amount of fees due and payable to MCC.  The examination and inspection shall
be completed at MCC’s own expense, provided that if any discrepancy or error
exceeding three percent (3%) of the money actually due is found in connection
with the computation, the cost of such examination and inspection shall be borne
by BA.

 

 

Article 5:  Disclaimer and indemnification

 

5.1

MCC represents and warrants that, as of the Effective Date, it has the right to
grant the rights described in Article 2.  Except as expressly stipulated in this
Article 5.1, MCC does not make any representations, endorsements, guarantees or
warranties, express or implied, regarding the MCC Patents and the BSA Patents,
including merchantability and/or fitness for a particular purpose, patentability
and/or validity of the MCC Patents and the BSA Patents and non-infringement of
any patents or other intellectual property rights of third parties.

 

5.2

MCC shall not be liable to BA for any loss or damage of whatever nature
sustained by BA nor for any third party claim against BA arising out of or in
connection with this Agreement except if such loss, damage or claim results from
a breach by MCC of any of its obligations contained in this Agreement.  BA shall
indemnify and hold harmless MCC from and against any and all damage, loss, costs
which may be sustained by MCC or BA arising out of or in connection with this
Agreement except if such loss, damage or claim results from a breach by MCC of
any of its obligations contained in this Agreement.

 

 

Article 6:  Term and Termination

 

6.1

This Agreement shall become effective on the Effective Date and, unless earlier
terminated pursuant to Article 6.2, 6.3, 6.4 or 6.5, and the terms and
conditions of this Agreement with respect to the BSA Non-Assertion Covenant
shall remain in force until the expiration of the last to expire of the patents
within the BSA Patents and the terms and conditions of this Agreement with
respect to the PU/PO Non-Assertion Covenant shall remain in force until the
expiration of the last to expire of the patents within MCC Patents.

Expiration of any of the patents within MCC Patents and the BSA Patents under
this Section 6.1 shall include the invalidity, rejection or cancellation of one
or more of the patents within MCC Patents confirmed by order, decision or
judgment of court or patent office.

 

9

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

6.2

MCC may terminate this Agreement in the event that any fee or other sum owed to
MCC pursuant to this Agreement becomes overdue or either party may terminate
this Agreement in the event of any other material default by the other party of
any of such other party’s obligations contained in this Agreement.  However, the
non-defaulting party shall first give the other party a written notice
specifying the default and this Agreement shall terminate:

 

 

(a)

On the thirty-first (31st) day after the sending of such notice, if the
defaulting party shall not have cured non-payment default within thirty (30)
days after the sending of such notice; and

 

 

(b)

On the sixty-first (61st) day after the sending of such notice, if the
defaulting party shall not have cured other material default within sixty (60)
days after the sending of such notice.

 

6.3

In the event either party hereto makes an assignment for the benefit of
creditors, becomes insolvent, enters bankruptcy, receivership or other like
proceeding (voluntarily or involuntarily) or enters into any comparable
situation, the other party will have the right to terminate this Agreement
forthwith with notice to the defaulting party.

 

 

6.4

If BA directly or indirectly questions or contests the validity of patents
within the BSA Patents with the goal to invalidate claims related to BSA through
an official action in writing, MCC will have the right to terminate the portion
of this Agreement that relates to the BSA Non-Assertion Covenant with immediate
effect.  If BA directly or indirectly questions or contests the validity of
patents within the MCC Patents with the goal to invalidate claims related to
PU/PO through an official action in writing, MCC will have the right to
terminate the portion of this Agreement that relates to the PU/PO Non-Assertion
Covenant with immediate effect.    

 

6.5

In the event of a Change of Control in BA, BA and MCC shall discuss whether or
not to continue the PU/PO Non-Assertion Covenant made by MCC under Article 2.2
and 2.3 above within ninety (90) days after the Change of Control happens.  If
an agreement on such continuance is not reached within the said ninety (90) day
period, MCC will have the right to terminate the PU/PO Non-assertion Covenant
with immediate effect, and no further payment would then be due by BA or BA
Affiliates or any acquirer of BA’s rights in and to this Agreement with respect
to the PU/PO Non-Assertion Covenant pursuant to Section 3.2 of this Agreement;
provided that nothing herein will be construed to release BA, BA Affiliates or
such acquirer of BA’s rights in and to this Agreement of any obligation matured
or accrued prior to the effective date of such termination.

 

6.6

The obligations of BA for any unpaid amounts under Article 3 due and payable
upon the expiration or termination hereof shall survive the expiration or the
early termination hereof:

10

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

6.7

Termination of this Agreement shall terminate the rights granted to BA under
this Agreement after the effective date of such termination.  For clarity, the
BSA Non-Assertion Covenant and the PU/PO Non-Assertion Covenant shall continue
to apply to all BSA sold prior to termination.  However, termination of this
Agreement in accordance with Sections 6.2, 6.3, 6.4 and 6.5 shall be without
prejudice to any other rights or remedies of the party hereto for rights or
obligations that accrued as of the date of such termination.

 

 

Article 7:  Settlement of Disputes

 

7.1

If any dispute or difference of opinion between the parties hereto concerning
this Agreement arises, each of the parties shall use its best efforts to settle
such dispute or difference of opinion amicably by negotiation.  All disputes,
controversies or differences which may arise between the parties hereto, out of
or in connection with this Agreement or the breach hereof, which can not be
amicably settled by negotiation between them within a reasonable period of time,
shall be finally settled by arbitration by which each party hereto is
bound.  Such arbitration shall be held in New York, NY, the U.S.A. in accordance
with the rules of American Arbitration Association.

 

7.2

All documents to be filed in the course of such arbitration shall be filed in
the English language and all oral proceedings shall be conducted in the English
language as well.

 

7.3

Each party shall bear its own costs of arbitration conducted in accordance with
this Article.

 

 

ARTICLE 8:  CONFIDENTIALITY

 

8.1

Subject to Article 9.6, each party shall maintain the terms and conditions of
this Agreement in confidence and shall not disclose or communicate the same to
any third parties or use the same for any purpose other than for the purpose of
this Agreement. In addition, MCC shall maintain information related to Qualified
Transactions (including any information related to the customers subject to
Qualified Transactions) disclosed by BA in confidence and shall not disclose or
communicate such information to any third parties or use it for any purpose
other than for the purpose of this Agreement.

 

8.2

Notwithstanding Article 8.1 above, the confidentiality obligations and use
restrictions herein shall not apply to any confidential information which – as
the receiving party can prove by written instrument – (i) was in the lawful
possession of the receiving party prior to the disclosure thereof by the
disclosing party or, (ii) is or becomes generally available to the public
through no act or failure to act of the receiving party or, (iii) is given to
the receiving party by a third party which is under no direct or indirect
confidentiality obligation to the

11

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

disclosing party or, (iv) is developed independently by employees or agents of
the receiving party who had no access to Confidential Information disclosed by
the other party hereunder.

 

8.3

Notwithstanding Article 8.1 above, BA may, at its discretion, and on an
as-needed basis, disclose the fact that BA has been granted the BSA
Non-Assertion Covenant and the PU/PO Non-Assertion Covenant to its customers and
to potential customers, provided that BA shall impose on such customers the
confidentiality obligations and use restrictions no less stringent than those as
BA assumes under this Agreement.

 

8.4

Notwithstanding Article 6 above, the confidentiality obligations and use
restrictions under this Article 8 will be valid during the term of this
Agreement and for an additional five (5) years thereafter.

 

 

Article 9:  Miscellaneous

 

9.1

Nothing contained in this Agreement shall be construed as conferring any right
to use, in advertising, publicity, or otherwise, any name, trade name,
trademark, service mark, symbol or any other identification or any contraction,
abbreviation or simulation thereof.

 

9.2

All notice, request, report, statement, disclosure or other communication
hereunder shall be made to the address of the recipient party set forth below or
at such other address as the recipient party shall have theretofore in writing
designated.

 

If to MCC:

Mitsubishi Chemical Corporation

 

Address:

1-1, Marunouchi 1-chome, Chiyoda-ku, Tokyo 100-8251, Japan

 

Attention:

General Manager, Sustainable Resources Department

 

 

If to BA:

BioAmber Inc

 

Address:

1250 Rene-Levesque West, Suite 4310, Montreal, Quebec, Canada, H3B4W8

 

Attention:

Chief Executive Officer

 

9.3

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations,
agreements, commitments and writings in respect thereto.

 

9.4

This Agreement may not be amended, supplemented, released, discharged,
abandoned, changed or modified in any manner except by an instrument in writing
of concurrent or subsequent date signed by duly authorized officers or
representatives of each of the parties hereto.

 

12

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

9.5

This Agreement and the rights and obligations hereof shall not be assigned or
transferred by either party hereto to any third party without the prior written
consent of the other party hereto.  Notwithstanding the preceding of this
Article 9.5, in the event of a Change of Control in BA, subject to Article 6.5
above, BA may assign or transfer this Agreement to any successor of all or
substantially all of the assets or business of BA without the consent of MCC and
shall, immediately after the transfer of this Agreement to said successor,
inform MCC to that effect in writing, provided that such successor agrees to be
bound by the terms and conditions of this Agreement.  The confidentiality
obligations and use restrictions of BA under Article 8 above shall survive the
assignment of this Agreement and continue to bind on BA.

 

9.6

No public announcement, circular or other public communication in connection
with the existence or the subject matter of this Agreement shall be made or
issued by or on behalf of either party or their respective affiliates, without
the prior written approval of the other party, except if required as a result of
the application of the rules and policies applicable to BA as a publicly trading
company listed on the New York Stock Exchange.

 

9.7

The failure of either party hereto to enforce at any time any of the provisions
hereof shall not be construed to be a waiver of such provisions or of the right
of such party thereafter to enforce any such provisions.

 

9.8

In the event that any portion of this Agreement not vital to the main purpose of
this Agreement shall be held illegal, void or ineffective, the remaining
portions hereof shall remain in full force and effect.

 

9.9

The titles preceding the Articles of this Agreement are for ease of reference
only and do not constitute a part of this Agreement.

 

9.10

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, the United States of America without a reference to its
conflict to laws principles.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the representatives of both parties in duplicate.

 

 

MITSUBISHI CHEMICAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

13

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

BIOAMBER INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 




14

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

EXHIBIT A

 

[***]

 

 

15

 